Citation Nr: 0000074	
Decision Date: 01/04/00    Archive Date: 12/28/01

DOCKET NO.  97-03 617A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for arthritis of the 
cervical spine.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran's DD Form 214 shows that he served on active duty 
from April 1980 to December 1983.  His service medical 
records indicate that he also had active service from June 
1970 to August 1976.
This appeal arises from a decision by the Cleveland, Ohio, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  No current cervical spine pathology is shown to be 
related to service.   


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
arthritis of the cervical spine.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records for both periods of 
service are negative for complaints, symptoms or findings 
regarding arthritis of the cervical spine, as is an August 
1978 VA examination report.  

A December 1988 examination report by Kenneth H. Geiger, 
M.D., states that he examined the veteran in conjunction with 
an August 1988 motor vehicle accident.  At the time of the 
examination the veteran complained of having neck pain about 
four times a week.  On examination the range of motion was 
about 75 percent of normal and he was tender to palpation of 
he cervical paraspinal muscles.  The impressions included 
chronic cervical "musculoligamentous" sprain and strain 
injury.  Dr. Geiger offered no opinion linking the symptoms 
to the veteran's service. 
An April 1996 VA X-ray report states that minimal 
degenerative arthritic changes of the bodies of C2, C5 and C6 
were observed.  The radiologist did not link the changes 
found to the veteran's active service.

A September 1988 examination report by Mark Diaz, M.D., 
states that the veteran's cervical spine had normal lordosis 
without vertebral tenderness but did have "paracervical" 
muscular tenderness.  The range of motion was somewhat 
restricted.  The diagnoses included myoligamentous cervical 
sprain involving the left shoulder.  The report is negative 
for evidence of arthritis of the cervical spine and an 
opinion linking the findings to the veteran's active service.

A September 1988 examination report by W. Rietgraf, 
Registered Physical Therapist, is negative for evidence of 
arthritis of the cervical spine and an opinion linking the 
findings to the veteran's active service.  

Examination reports dated from November 1988 to November 1989 
from Allen Hassan, M.D., are negative for evidence of 
arthritis of the cervical spine.  Records from June 1990 to 
October 1991 by Dr. Hassan and Dr. Diaz are negative for 
findings of arthritis of the cervical spine.  

During the veteran's personal hearing in March 1998 he 
testified about his low back condition but did not offer any 
testimony regarding his cervical spine condition.

An April 1998 VA orthopedic examination report is concerned 
with the veteran's lumbosacral spine and is negative for 
complaints, symptoms or findings regarding his cervical 
spine.  

An April 1998 VA neurological examination report is also 
negative for complaints, symptoms or findings regarding the 
cervical spine.  



Analysis

A person claiming VA benefits must meet the initial burden of 
submitting evidence "sufficient to justify a belief in a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Robinette v. Brown, 8 Vet. App. 69, 75 
(1995); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464 
(1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  Where 
the determinative issue involves a medical diagnosis, there 
must be competent medical evidence to the effect that the 
claim is plausible; lay assertions of medical status do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Id.  If the disorder is not chronic, it may 
still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id.

In the present case the April 1996 VA X-ray revealed minimal 
degenerative arthritic changes of three cervical bodies.  
However, no physician has linked those changes to the 
veteran's active service.

The Board has considered the veteran's statements and 
testimony, as well as the medical evidence.  However, as 
there is no medical evidence of the presence of any cervical 
spine arthritis during service and there are no medical 
opinions linking any current cervical spine condition to 
service, the veteran's service connection claim is not well 
grounded and must be denied.

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  To wit, the 
RO denied the veteran's claim on the merits, while the Board 
has concluded that this claim is not well grounded.  However, 
the Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 Vet.App. 
425, 432 (1996).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present well-grounded 
claims for entitlement to service connection for arthritis of 
the cervical spine.  See Robinette v. Brown, 8 Vet.App. 69, 
at 77-78 (1995).  Essentially, the veteran needs evidence 
establishing arthritis of the cervical spine in active 
service, or medical evidence of a causal link between his 
current arthritis of the cervical spine and his period of 
active service.









ORDER

The appeal of the issue of entitlement to service connection 
for arthritis of the cervical spine is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

